Town of W. Seneca v Louis Design Solutions Architecture, LLC (2020 NY Slip Op 05328)





Town of W. Seneca v Louis Design Solutions Architecture, LLC


2020 NY Slip Op 05328


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


273 CA 19-00850

[*1]TOWN OF WEST SENECA, PLAINTIFF-APPELLANT,
vLOUIS DESIGN SOLUTIONS ARCHITECTURE, LLC, FORMERLY KNOWN AS LOUIS DESIGN GROUP, DEFENDANT-RESPONDENT. (APPEAL NO. 3.) 


ERNSTROM & DRESTE, LLP, ROCHESTER (MATTHEW D. HOLMES OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BURGIO, CURVIN & BANKER, BUFFALO (HILARY C. BANKER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered April 22, 2019. The order, insofar as appealed from, denied plaintiff's motion to settle the record on appeal and ordered that memoranda of law and a transcript of oral argument will not be included in the record on appeal. 
It is hereby ORDERED that the order insofar as appealed from is unanimously reversed on the law without costs and the motion to settle the record is granted (see Town of W. Seneca v Kideney Architects, P.C. ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court